Citation Nr: 0627876	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-40 325	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to an effective date prior to April 22, 1999 for 
the award of a 100 percent rating for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In October 2001, the veteran submitted a claim for service 
connection for hypertension as secondary to his service-
connected PTSD.  This claim is referred to the RO for 
appropriate action.

The veteran was previously represented by a private attorney.  
However, during the pendency of the his appeal the veteran's 
attorney retired from the practice of law and no longer 
represents the veteran.  In July 2006, the Board wrote to the 
veteran, informed him of the attorney's retirement, and gave 
the veteran information on how to obtain alternative 
representation if he so desired.  The Board noted that if the 
veteran did not respond within 30 days, it would be assumed 
that the veteran wished to represent himself.  Since the time 
has elapsed and the veteran has not responded, the Board will 
review the veteran's appeal.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to an increased 
rating for PTSD was received on April 22, 1999.

2.  The veteran's service-connected PTSD was not 100 percent 
disabling prior to April 22, 1999.




CONCLUSION OF LAW

The criteria for an effective date for the award of a 100 
percent disability rating for PTSD prior to April 22, 1999 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).  In this case the veteran has been provided the 
required notification of the effective date element of his 
claim.  Furthermore, his claim for an earlier effective date 
claims does not involve the assignment of an initial-
disability-rating.  Consequently, the veteran has been 
provided the required notice regarding all downstream issues 
pertinent to his effective date claim.

The RO mailed the veteran a letter in October 2004 that 
provided the notice required under the VCAA and the 
implementing regulation.  The RO notified the veteran of its 
duty to assist him in obtaining pertinent evidence to support 
the veteran's claim, as well as requested that the veteran 
submit any evidence in his possession that pertained to his 
claim.  Additionally, the RO informed the veteran as to what 
the evidence must show to establish entitlement.  

The record reflects that the veteran's VA medical records 
have been obtained.  The veteran's private medical records 
have also been obtained.  The veteran has not indicated that 
there is any outstanding evidence pertinent to his claims.  
The Board is also unaware of any outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v.  Brown, 
4 Vet. App. 384 (1993).  

History and Analysis

The veteran was granted service connection and a 30 percent 
rating for PTSD by rating action in February 1998.  The 
veteran's claim for an increased rating for PTSD was received 
on April 22, 1999.  The September 2003 rating action on 
appeal granted the veteran an increased rating of 100 
percent, effective from April 22, 1999.  The veteran asserts 
that he is entitled to a 100 percent rating prior to April 
22, 1999.  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if the 
application for increased compensation is received within one 
year from such date.  Otherwise, the award will be effective 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. 
§ 3.400(o).  

Accordingly, the veteran is potentially entitled to a 100 
percent rating for PTSD up to a year prior to receipt of his 
claim, which was received on April 22, 1999, if the medical 
evidence shows that he met the criteria for a 100 percent 
rating during that time.  In this case the medical evidence 
in the year prior to April 22, 1999 consists of private 
records from a psychiatric social worker dated from August 
1998, and from a private psychiatrist dated from November 
1998.  

These private records indicate that the veteran had serious 
problems due to his service-connected PTSD.  His mood was 
depressed and anxious, he showed psychomotor agitation, and 
his eye contact was poor.  The veteran also reported 
difficulties at his job.  However, these records reveal that 
the veteran was employed, that he was neatly groomed, that 
his thought processes were well organized, that his cognitive 
function was grossly intact, and that his insight and 
judgment were fair.  Furthermore, the veteran denied suicidal 
and homicidal ideation.  While this medical evidence 
indicates that the veteran's PTSD symptoms caused significant 
impairment in his social and occupational functioning, the 
veteran was not shown to have any of the symptoms required to 
meet the criteria for a 100 percent rating for PTSD.  The 
medical evidence prior to April 22, 1999 did not show the 
veteran to have gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or to have memory 
loss for names of close relatives, own occupation or own 
name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  
The preponderance of the evidence shows that the veteran did 
not meet the criteria required for a 100 percent rating prior 
to April 22, 1999.  Accordingly, an effective date prior to 
April 22, 1999 for the award of a 100 percent rating for PTSD 
is not warranted.


ORDER

Entitlement to an effective date prior to April 22, 1999 for 
the award of a 100 percent rating for PTSD is denied.

____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


